Matter of 240W35, LLC v 243 W. 34th St. LLC (2021 NY Slip Op 02974)





Matter of 240W35, LLC v 243 W. 34th St. LLC


2021 NY Slip Op 02974


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Gische, J.P., Kapnick, Oing, Singh, JJ. 


Index No. 153031/20 Appeal No. 13809 Case No. 2020-02413 

[*1]In the Matter of 240W35, LLC, Petitioner-Respondent,
v243 West 34th Street LLC, Respondent-Appellant.


Judith M. Brener, New York (Bension D. DeFunis of counsel), for appellant.
Adam Leitman Bailey, P.C., New York (Jeffrey R. Metz of counsel), for respondent.

Order, Supreme Court, New York County (Laurence L. Love, J.), entered May 5, 2020, which granted petitioner a limited license pursuant to RPAPL 881 to access respondent's property to perform repairs to petitioner's property, unanimously affirmed, without costs.
The terms of the license granted by the motion court were reasonable (see Matter of Tsoumpas 1105 Lexington Equities, LLC v 1109 Lexington Ave. LLC, 189 AD3d 524, 525 [1st Dept 2020]). Respondent fails to identify any prejudice arising from the license, for which it will be duly compensated upon application. Nothing in the court's determination would preclude respondent from seeking additional relief as future circumstances require (id.).
We have considered respondent's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021